 In the Matter Of INTERNATIONAL TRADE MART, EMPLOYERandBIIILD-ING SERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL 275, AFL,PETITIONERCase No. 15-RC-276.Decided December 13, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Richard C.Keenan, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is a nonprofit corporation whose object is todevelop, promote, and maintain trade and commerce between thepeople of the United States of America and the people of othercountries of the world, particularly the South American Republics.In pursuance of this objective, the Employer operates a five-story trademart in New Orleans, Louisiana, where manufacturers, merchants,and their agents may display their wares and buyers and sellers maybe brought together.This building is occupied by approximately 108tenants, representing over 400 different firms.Between two-thirds andthree-fourths of the tenants are firms or representatives of firms with'principal places of business outside of Louisiana.Seven or eight ofthe tenants are foreign governments; merchants of 26 foreign coun-tries are represented among the tenants. Several State agencies alsorent exhibit space in the building.Approximately 45 percent of thetenants have business establishments in the State of Louisiana.No manufacturing, shipping, or processing of goods is performed inthe building, nor do any of the tenants maintain stocks of merchandisein the building.Tenants generally confine their activities in thebuilding to the promotion of sales by the display of samples andissuance of catalogs listing their merchandise. In some cases, tenantstake orders for goods to be shipped from distribution outlets locatedelsewhere.The orders are then transmitted to the appropriate pointto be filled.The Employer purchases all of its supplies within theState of Louisiana.The Employer maintains that its operations do not affect coin-merce within the meaning of the Act.We cannot agree with this con-87 NLRB No. 97.616 INTERNATIONAL TRADE MART617tention.We regard this case as distinguishable from theMidland'Building 1case in which we held that the business of owning andoperating ageneral o f licebuilding is "essentially local in character,"despite the fact that, fortuitously, many of the tenants are engaged ininterstate commerce.We also noted that the activities of the tenants,in that case were predominantly clerical and constituted only a smalland unimportant part of their interstate operations so that the effectof building operations on such interstate operations would be.negligible.The Employer in the instant case, however, is not in the business ofrenting space in a general office building to a variety of tenants. Itexists for the sole purpose of promoting international trade and itaccomplishes its mission by providing a trade mart or central exhibi-tion space where tenants may display products and buyers and sellersmaybe brought together. The promotional and sales activities carriedon in the mart plainly are a direct and important factor in the genesisof commercial transactions involving the shipment of goods in inter-state or foreign commerce; otherwise the mart would cease to bededicated to such use.A shut-down of the mart would have an im-mediate and direct adverse effect on the very interstate and foreigncommerce which it was constructed to foster. It would be inaccurateand wholly unrealistic to characterize such an enterprise as "essentiallylocal."We find, therefore, not simply because of the purpose forwhich the Employer is organized, but also because of the use to whichthe mart is dedicated, that the Employer's operations "affect com-merce" within the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction.22.The labor organization involved claims to represent certainemployees of the Employeer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.3IMidland Building Companij.78 NLRB 1243, following10 East Fortieth Street Build-ing, Inc. v. Callus,325 U.S. 578,which reached the same result under the Fair LaborStandards Act.2This case is much closer toBorella v.Borden,325 U.S. 679,than it is to theMidlandBuilding and Calluscases.In theBorellacase(distinguished in theCalluscase), theSupreme Court heldthatmaintenance employees in an office building owned by the BordenCompany and predominantly dedicated to use as a headquarters for conducting its far-flung interstate business,were necessary to the production of goods for commerce in theBorden Company'smanufacturing operations and hence were covered by the Fair LaborStandards Act.3The Employer maintains that the Regional Director(lid not properly check the Peti-tioner's showing of interest, as no pay roll was requested for purposes of comparison.Wefind no merit in this contention.It is well settled that the Petitioner's showing of interestisan administrative matter not subject to collateral attack.0. D.JenningsctCompany,68 NLRB 516. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitioner seeks a unit composed of the Employer's inspec-tresses, maids, porters, waxers, polishers, scrubbers, floormen, assistantfloormen, utility men, elevator operators, head porters, window wash-ers, elevator starters, assistant elevator starters, and watchmen.TheEmployer would limit the unit to porters, maids, and elevatoroperators.4All parties agree that the chief engineer, the night superintendent,the assistant engineer, the maintenance man,' outside service watch-men,° temporary or casual employees,? and supervisors should be ex-cluded.As the Employer employs no workers in the categories ofinspectress,waxer, polisher, scrubber, floorman, assistant floorman,utility man, head porter, window washer, elevator starter, or assistantelevator starter, the only dispute between the parties concerns theinclusion or exclusion of the watchmen.The Employer employs two night watchmen, who are not armedor deputized.They make rounds and are responsible for the build-ing's protection.They have authority to search bundles carried bypersons leaving the building, and to exclude from the building em-ployees who are drunk or disorderly.A tenant entering the buildingat night must sign a register and then be escorted to his office by thewatchman on duty. In so doing, the watchman operates the elevator;he also operates the elevator for the convenience of clean-up employeesworking at night.The watchmen are under the supervision of the chief engineer, whoalso supervises the other employees.One watchman, who is uni-formed, works the 4 p. in. to midnight shift. In addition to the dutiesdescribed above he operates one elevator exclusively from 4 to 6 p. m.,together with the regular elevator operator.The other watchman,who is not uniformed, is on duty from midnight to 8 a. m. The recordin operating the elevator.It seems clear that the watchmen's principal duty is the protectionof the building and the property therein.The operation of the ele-vator is only incidental to this primary function.Accordingly, we4The porters and maids clean the building,wax, polish,and scrub the floors,and cleanthe doors,walls, and showcases.The elevator operators run the elevators.5The chief engineer and the night superintendent are supervisors.The assistant engi-neer and the maintenance man are currently represented by another labor organization.6The outside service watchmen are not employees of the Employer;they work for awatchman service and are used by the Employer on Sundays and holidays to supplement itsown watchmen.7Temporary or casual employees are hired to relieve regular employees during vacationperiods. INTERNATIONALTRADE MART619find that the watchmen are guards within the meaning of the Act, andwe shall therefore exclude them from the unit.8We find that all porters, maids, and elevator operators employed bythe Employer, excluding watchmen, outside service watchmen, tempo-rary or casual employees, the maintenance man, the assistant engineer,the night superintendent, the chief engineer, and all other supervisors,as defined by the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act;DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer,an election by secretballot shall be conducted as early as possible,but not later than 30days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented,for purposes of collective bargain-ing, byBuilding Service Employees International Union, Local 275,AFL.MEMBER GRAY, dissenting::A majority of the Board has found that the Employer's operations"affect commerce" within the meaning of the Act because it exists forthe purpose of promoting international trade.My colleagues thusmake thepurposefor which a business exists the governing factor inasserting jurisdiction over the Employer.This I believe to be im-material.Rather I think that we should look to what an Employerdoesas the criteria for assuming jurisdiction over its operations.In theMidland Building Bcase, we held that the business of owningand operating a general office building is "essentially local in char-acter."I find the distinction drawn between that case and the presentone to be unwarranted and artificial. In theMidland Buildingcase,8Hat Corporation of America,86 NLRB 457.BMidland Building Company,78NLRB 1243. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe building was occupied by 15 different railroad companies,the West-,ern.Union Telegraph Company, the Acme Fast Freight Company, andseveral construction and manufacturing firms, most of whom wereclearly engaged in interstate commerce.The Board, however, heldthat the clerical activities of these tenants, insofar as the Employer'sbuilding was concerned, constituted an unimportant part of theirinterstate operations.We further held that the services rendered bythe Employer's building maintenance employees was too remote fromthe tenant's interstate operations to warrant the taking of jurisdiction.In the present case, no manufacturing, shipping, or processing ofgoods is performed in the building,.and none of the tenants maintainstocks of merchandise in the building.Here, the tenants conductlittle or none of their actual business transactions in the building.They are merely engaged in promotional activities. I believe that theservices rendered by the maintenance employees in the instant caseare just as remote from the tenants' interstate operations as they werein theMidland Buildingcase.I can perceive no realistic distinctionbetween the two cases.I am of the opinion that theMidland Buildingdecision is con-trolling in the disposition of this case, and requires us to hold thatitwould not effectuate the policies of the Act to assert jurisdiction. Iwould therefore dismiss the petition.